DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 2/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/3/2021 is withdrawn.  Claims 5-7 , directed to controlling a cooling system by checking if sensor outputs are abnormal is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 1-7 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 7/16/2021, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of 4/15/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ozaki (US 2017/0335785 A1) hereinafter Ozaki and Richards et al. (US 2014/0251239 A1) hereinafter Richards each disclose methods of controlling a cooling system. However, Ozaki and Richards either alone or in combination fail to anticipate or render obvious, “sensor-output checking, by the integrated controller, whether outputs of an ambient air sensor or an air conditioner coolant pressure sensor are abnormal while the vehicle is turned on and an air conditioner is turned on; two-sensor determining, by the integrated controller, as a result of the sensor-output checking, upon determining that the outputs of the ambient air sensor or the air conditioner coolant pressure sensor are abnormal, whether both of the outputs of the ambient air sensor and the air conditioner coolant pressure sensor are abnormal; and performing, by the integrated controller, a third fail-safe operation, as a result of the two- sensor determining, upon determining that both of the outputs of the ambient air sensor and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747